                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS and                   :            CIVIL ACTION
MARGARET M. KRAUS, h/w                :
                                      :
       v.                             :
                                      :
ALCATEL-LUCENT, ALLEN-BRADLEY :
COMPANY, AMETEK, INC., BBC BROWN :
BOVERI, k/n/a ABB, Inc., BELDEN WIRE :
& CABLE COMPANY, LLC, CBS             :
CORPORATION, formerly known as        :
Westinghouse Electric Corporation,    :
CLARK CONTROLLER CO., ESPEY           :
MANUFACTURING & ELECTRONICS           :
CORP., FORD MOTOR CO., GENERAL :
DYNAMICS, GENERAL ELECTRIC            :
COMPANY, GOULD ELECTRONICS,           :
INC., GTE PRODUCTS OF                 :
CONNECTICUT CORPORATION,              :
HONEYWELL INTERNATIONAL,              :
HONEYWELL, INC., IMO INDUSTRIES,      :
INC., formerly known as DeLaval Steam :
Turbine Company, ITT INDUSTRIES,      :
L-3 COMMUNICATIONS, LOCKHEED          :
MARTIN CORPORATION SERVICE            :
COMPANY, METROPOLITAN LIFE            :
INSURANCE CO., MINNESOTA MINING :
AND MANUFACTURING, MOTOROLA           :
SOLUTIONS, NAVCOM DEFENSE             :
ELECTRONICS, NORTHROP GRUMMAN :
NORDEN SYSTEMS, NORTHROP              :
GRUMMAN CORPORATION, PHILIPS          :
NORTH AMERICA, LLC, RAYTHEON,         :
ROCKBESTOS CO., ROCKWELL              :
COLLINS, INC., ROGERS                 :
CORPORATION, SPACE SYSTEMS/           :
LORAL, SQUARE D COMPANY, UNISYS :
and UNITED TECHNOLOGIES               :            NO. 18-2119

                               SCHEDULING ORDER

     NOW, this 16th day of April, 2019, following a preliminary pretrial conference, it is

ORDERED as follows:
      1.     No later than April 29, 2019, the defendants shall file notice identifying

counsel who will serve as liaison counsel with authority to speak for the defendants for

purposes of communicating with plaintiffs’ counsel and the court.

      2.     All fact discovery shall be completed no later than October 15, 2019.

      3.     Counsel for each party shall serve upon counsel for every other party the

information referred to in Federal Rule of Civil Procedure 26(a)(2)(B) by expert report or

answer to expert interrogatory no later than October 15, 2019. If the evidence is intended

solely to contradict or rebut evidence on the same subject matter identified by another

party, counsel shall serve the information on counsel for every other party no later than

October 29, 2019. Expert depositions, if any, shall be concluded no later than December

6, 2019.

      4.     Any party expecting to offer opinion testimony from lay witnesses pursuant

to Federal Rule of Evidence 701 with respect to the issues of liability and damages shall,

at the time required for submission of information and/or reports for expert witnesses on

liability and damages set forth in the preceding paragraph, serve opposing parties with

concise details and/or documents covering the lay opinions of the Rule 701 witnesses,

including the identity of each witness offering the expert opinion, the substance and the

basis for each opinion.

      5.     Motions for summary judgment shall be filed no later than January 3, 2020.

Responses shall be filed no later than January 24, 2020. Replies, if any, shall be filed

no later than February 7, 2020. Motions for summary judgment and responses shall be

filed in the form prescribed in Judge Savage’s Scheduling and Motion Policies and

Procedures, specifically:
                                            2
              (a)    The movant shall file a Statement of Undisputed Facts which sets

forth, in numbered paragraphs, each material fact which the movant contends is

undisputed;

              (b)    The respondent shall file a separate Statement of Disputed Facts,

responding to each numbered paragraph set forth in the Statement of Undisputed Facts,

which the respondent contends presents a genuine disputed issue. The respondent shall

also set forth, in separate numbered paragraphs, each additional fact which the

respondent contends precludes summary judgment;

              (c)    All material facts set forth in the Statement of Undisputed Facts

served by the movant shall be deemed undisputed unless specifically controverted by the

opposing party;

              (d)    Statements of material facts in support of or in opposition to a motion

for summary judgment shall include specific and not general references to the parts of

the record which support each statement. Each stated fact shall cite the source relied

upon, including the title, page and line of the document supporting each statement.

       6.     Daubert motions, if any, shall be filed no later than January 3, 2020.

Responses shall be filed no later than January 17, 2020. Daubert challenges will be

waived unless a timely motion under this paragraph is filed.

       7.     No later than February 21, 2020, counsel for each party shall serve upon

counsel for every other party a copy of each exhibit the party expects to offer at trial.

       8.     No later than February 28, 2020, each party shall file with the Clerk of Court

a pretrial memorandum. The pretrial memoranda shall include the following:


                                              3
               (a)    the identity of each expert witness to be called at trial by the party

with a summary of the expert’s opinions;

               (b)    the identity of each fact witness to be called at trial with a concise

statement of the nature and substance of the expected testimony (witnesses not listed

may not be called by that party in its case-in-chief);

               (c)    designations, specifically citing those portions by page and line

number, of written or video deposition testimony to be offered at trial;

               (d)    an itemized statement of damages or other relief sought;

               (e)    a statement of any anticipated important legal issues on which the

Court will be required to rule, together with counsel’s single best authority on each such

issue.

         9.    All motions in limine shall be filed no later than March 13, 2020. Responses,

if any, shall be filed no later than March 23, 2020.

         10.   No later than March 23, 2020, the parties shall file objections, if any, to

designations of deposition testimony which shall set forth the page and line numbers of

the challenged testimony and a clear statement for the basis of the objection. The

objecting party shall deliver to chambers a copy of the deposition transcript with the

challenged testimony highlighted. Any objection not made in conformity with this Order

will be deemed waived.

         11.   Any party objecting to the admissibility of any item of evidence expected to

be offered, any exhibit based on authenticity, or any opinion testimony from lay witnesses

pursuant to Federal Rule of Evidence 701, shall set forth separately each such objection,

clearly and concisely, in the pretrial memorandum. The objection shall describe with
                                              4
particularity the ground and the authority for the objection. Any objection offered at trial

in respect to any matter covered by this paragraph will be overruled if the objection should

have been made as required by this Order.

       12.    No later than April 3, 2020, the parties shall file with the Clerk of Court joint

proposed jury instructions on substantive issues and proposed verdict forms or special

interrogatories to the jury. Each party shall also file proposed jury instructions, verdict

forms or special interrogatories on those issues not agreed upon by the parties in their

joint submission.

       13.    A final pretrial conference will be held on April 7, 2020, at 10:00 a.m., in

Chambers (Room 9614). Counsel shall be prepared to discuss any pending motions in

limine, and objections to witnesses and exhibits.

       14.    At the final pretrial conference, the parties shall provide the Court with a

copy of each exhibit and two copies of a schedule of exhibits which shall describe each

exhibit. At the trial, the parties shall provide the Court with an additional copy of each

exhibit. Exhibits shall be arranged and tabbed in a three-ring binder.

       15.    At the final pretrial conference, counsel shall be prepared to state objections

to witnesses and exhibits, and to respond to opposing counsel’s objections. It is expected

that counsel attempted to resolve all objections to exhibits and testimony prior to the final

pretrial conference, leaving for the Court only those objections the parties could not

resolve.

       16.    Only those exhibits, discovery items and expert witnesses identified in the

manner set forth in this Order shall be considered for admission into evidence at trial,

unless stipulated to by all affected parties and approved by the Court.
                                              5
       17.     The unavailability of a witness will not be a ground to delay the

commencement or progress of an ongoing trial. If a witness may be unavailable at the

time of trial in the manner defined in Federal Rule of Civil Procedure 32(a)(4), testimony

must be presented by oral or videotape deposition at trial.

       18.     This case will be listed for trial on April 9, 2020, at 9:00 a.m., in Courtroom

9A. Counsel and all parties shall be prepared to commence trial on that date. All counsel

are attached for trial.



                                                  /s/ Timothy J. Savage
                                                  TIMOTHY J. SAVAGE, J.




                                              6
